DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2, in the reply filed on 08/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2021.
Drawings
The drawings are objected to because at paragraphs [0033]-[0036] of the instant Specification describe FIG. 1 and refer to “vent holes 30” and “frame body portion 40”, however, it appears that FIG. 1 has reference character “40” at vent holes and reference character “30” at a frame body portion.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In reference to claim 1, in line 13, it is suggested to delete “a sintered density,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1, the limitation “a solidification density of equal to or greater than 90%” is recited in lines 5-6 and 13, it is unclear how the unit of a solidification density is “%”. Measurement of the density is performed by a method of performing image processing on a section obtained by cutting the three-dimensional modeled object and analyzing the volume of the space. Note that it is estimated that even in a case in which the density is expressed as a sintered density, a numerical value required for the high density is approximately the same numerical value as that of the solidification density.
Further, “bulk density” is an indicator of soil compaction. It is calculated as the dry weight of soil divided by its volume, as evidenced by USDA: Soil Quality Indicators – Bulk Density.
In light of the disclosure in the Specification and in the USDA: Soil Quality Indicator, it is still unclear what the value would be based on to achieve a unit of “%”. The examiner interprets “solidification density” as a ratio of a volume of the frame body portion occupied in a section obtained by cutting the three-dimensional molded object to the total volume of the section. Clarification is requested.
Regarding dependent claim 2, the claim does not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2008/0078920) (Takahashi) in view of What Causes Porosity in Metal (JF).
	The examiner has provided the non-patent literature document, JF. The citation of prior art in the rejection refers to the provided document.
In reference to claim 1, Takahashi teaches a die for forming a honeycomb structure ([0001]) (corresponding to a three-dimensional modeled object). The die for forming the honeycomb structure comprises a die base having a first plate-like member provided with back holes to introduce a forming a material and a second plate-like member provided with slits to form the forming material into a lattice-like shape ([0012]). The first plate-like member is made of a metal ([0014]) (corresponding to made of metal). 
	Takahashi further teaches the second plate-like member is made of a tungsten-carbide based hard alloy and the slits form a polygonal-lattice like shape ([0047]; [0078]) (corresponding to a gas flow path that comprises a first structure portion with a lattice structure comprising a plurality of linear vent holes). A width of the slit is 10 to 500 µm (i.e., 0.01 to 0.5 mm) ([0079]) (corresponding to a maximum width of equal to or greater than 0.01 mm and equal to or less than 0.10 mm). A thickness of the second plate-like member is 2.5 mm ([0084]) (corresponding to a thickness of the first structure portion being equal to or greater than 1 mm and equal to or less than 10 mm).
	Takahashi further teaches the first plate-like member includes groove portions having shapes corresponding to the slits on the side of a bonding surface between the first plate-like member and the second plate-like member ([0012]) (corresponding to a second structure portion with a space dividing structure with a polygonal shape). The first plate-like member includes a is provided with back holes ([0012]) (corresponding to a plurality of linear vent holes). The second plate-like member is laminated on one surface of the first plate-like member to form the die ([0069]) (corresponding to the second structure portion being integrally coupled to the first structure portion). 
corresponding to a plurality of linear vent holes with a width that is equal to or greater than 1.5 times the maximum width of the plurality of linear vent holes of the first structure portion). The back holes communicate with intersections of the slits ([0041]) (corresponding to the plurality of linear vent holes of the second structure portion being connected to the plurality of linear vent holes of the first structure portion). 
	Takahashi does not explicitly teach (1) a frame body portion of the second plate-like member (i.e., first structure portion) with a width of equal to or greater than 0.08 mm and equal to or less than 0.25 mm or (2) a solidification density of equal to or greater than 90% in each of the second plate-like member and first plate-like member (i.e., second structure portion), as presently claimed.
	With respect to (1), Takahashi teaches the slits of the die forms the honeycomb structure’s partition walls and the slits are formed into lattice-like shapes in accordance with shapes of the partition walls of the honeycomb structure ([0040]). In one embodiment the space between adjacent slits is about 1.0 mm ([0087]). However, it would have been obvious to one having ordinary skill in the before the effective filing date of the presently claimed invention to adjust the space between adjacent slits (i.e., a width of the frame body in the first structure portion), including over the presently claimed, for the intended application and in order to produce a honeycomb structure having partition walls spaced for the intended application, since In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
	With respect to (2), JF teaches porosity in metal is a manufacturing defect that can leave machinery vulnerable to a wide range of potential problems (p. 1). 
	In light of JF it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the porosity of the metal first plate-like member and metal hard alloy second plate-like member of Takahashi to not have porosity (i.e., be fully dense, solidification density of 100%), in order to provide a first plate-like member and a second plate-like without a manufacturing defect and provide a die which is not vulnerable to a wide range of potential problems, and thereby arriving at the presently claimed invention.  
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784